IN THE SUPREME COURT OF IOWA
                              No. 13–1937

                         Filed October 30, 2015


STATE OF IOWA,

      Appellee,

vs.

ERIC WILLIAM QUERREY,

      Appellant.


      Appeal from the Iowa District Court for Lucas County, Terry

Rickers, Judge.



      A defendant appeals the district court’s judgment entry following a

resentencing hearing.   DISTRICT COURT SENTENCE VACATED AND

CASE REMANDED.



      Jane M. White of Jane White Law Office, Des Moines, for appellant.


      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant

Attorney General, and Paul M. Goldsmith, County Attorney, for appellee.
                                      2

APPEL, Justice.

         Eric Querrey was convicted of first-degree murder and sentenced

to life in prison without the possibility of parole in 1992. At the time of

his conviction, Querrey was fifteen years old. On September 27, 2012,

Querrey filed a motion to correct an illegal sentence. After conducting a

resentencing hearing, the district court sentenced Querrey to life without

the possibility of parole until after he had served thirty-five years.

         Based upon our decision in State v. Louisell, we determine the

district court’s imposition of a sentence of life imprisonment without the

possibility of parole until after Querrey has served thirty-five years was

without authority. 865 N.W.2d 590, 600–01 (Iowa 2015). Therefore, we

vacate the district court’s sentence and remand the case to the district

court.

         DISTRICT    COURT       SENTENCE        VACATED        AND      CASE

REMANDED.

         All justices concur except Mansfield, Waterman, and Zager, JJ.,

who concur specially.
                                     3
                                               #13–1937, State v. Querrey
MANSFIELD, Justice (specially concurring).

      On remand, the parties should address, and the district court

should determine, whether Senate File 448 applies to the resentencing

proceeding. See 2015 Iowa Acts. ch. 65 § 1 (to be codified at Iowa Code

§ 902.1(2)); see also id. § 5 (providing that “[t]he sentencing provisions of

this Act shall apply to a person who was convicted of a class ‘A’ felony

prior to, on, or after the effective date of this Act and who was under the

age of eighteen at the time the offense was committed”); Horsley v. State,

160 So. 3d 393, 405–09 (Fla. 2015) (applying post-Miller v. Alabama, 567

U.S. ___, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012), sentencing

legislation to a defendant who was originally sentenced before Miller);

State v. Castaneda, 842 N.W.2d 740, 760–62 (Neb. 2014) (same); In re

McNeil, 334 P.3d 548, 552–54 (Wash. 2014) (en banc) (same).

      Waterman and Zager, JJ., join this special concurrence.